 1 Michael D. Adams (State Bar No. 185835)
     madams@rutan.com
 2 Danielle Serbin (State Bar No. 294369)
     dserbin@rutan.com
 3 Lucas Hori (SBN 294373)
     lhori@rutan.com
 4 RUTAN & TUCKER, LLP
     611 Anton Boulevard, Suite 1400
 5 Costa Mesa, California 92626-1931
     Telephone: 714-641-5100
 6 Facsimile: 714-546-9035
 7 Attorneys for Defendant
     SAMSUNG ELECTRONICS AMERICA, INC.
 8
 9                                       UNITED STATES DISTRICT COURT
10                                   EASTERN DISTRICT OF CALIFORNIA
11                                             FRESNO DIVISION
12 PAUL KERKORIAN, an individual, on                     Case No. 1:18-cv-00870-DAD-SKO
   behalf of himself and all other similarly
13 situated,                                             JOINT STIPULATION AND ORDER
                                                         CONTINUING SCHEDULING
14                          Plaintiff,                   CONFERENCE
15              v.
                                                         (Doc. 23)
16 SAMSUNG ELECTRONICS
     AMERICA, INC., a New Jersey
17 corporation, and DOES 1 through 25,
     inclusive,
18
                            Defendants.
19
20
21
22             This Joint Stipulation to Continue Date of Scheduling Conference from July
23 11, 2019 to July 25, 2019 is entered into by and between, on the one hand, Plaintiff
24 Paul Kerkorian (“Plaintiff”), and, on the other hand, Defendant Samsung Electronics
25 America, Inc. (“Defendant”).
26                                                RECITALS
27             WHEREAS, the Scheduling Conference in this matter is presently set for July
28

                                                       -1-
     2861/034982-0002
     13625396.1 a04/19/19      JOINT STIPULATION TO CONTINUE SCHEDULING CONFERENCE
 1 11, 2019;
 2        WHEREAS, counsel for Defendant will be out of town on vacation on July
 3 11, 2019;
 4        WHEREAS, in light of counsel’s scheduling conflict, counsel for Plaintiff
 5 and counsel for Defendant have agreed to a short, two-week continuance of the
 6 scheduling conference;
 7        WHEREAS, continuing the Scheduling Conference to July 25, 2019 will not
 8 alter any of the other deadlines in this matter; and
 9        WHEREAS, good cause supports a continuance of the Scheduling
10 Conference to accommodate the parties’ schedules.
11                                    STIPULATION
12        BASED UPON THE FOREGOING, THE PARTIES HEREBY STIPULATE
13 AND AGREE AS FOLLOWS:
14        The date of the Scheduling Conference is continued from July 11, 2019 to
15 July 25, 2019.
16 Dated: April 19, 2019                      RUTAN & TUCKER, LLP
                                              MICHAEL D. ADAMS
17                                            DANIELLE SERBIN
                                              LUCAS HORI
18
19                                            By: /s/ Danielle Serbin
                                                  Danielle Serbin
20                                                Attorneys for Defendant
                                                  SAMSUNG ELECTRONICA
21                                                AMERICA, INC.
22
23 Dated: April 19, 2019                      WEBB LAW GROUP, APC
                                              LENDEN F. WEBB
24                                            CHRISTOPHER E. NICHOLS
25
26                                            By: /s/ Christopher E. Nichols
                                                  Christopher E. Nichols
27                                                Attorneys for Plaintiff
                                                  PAUL KERKORIAN
28

                                              -2-
                 STIPULATION AND ORDER CONTINUING SCHEDULING CONFERENCE
 1                                           ORDER
 2            Upon consideration of the parties’ above “Joint Stipulation to Continue Date
 3 of Scheduling Conference” (Doc. 23), and good cause appearing,
 4            The Court hereby CONTINUES the Mandatory Scheduling Conference,
 5 currently set for July 11, 2019, to July 30, 2019, at 9:30 a.m. in Courtroom 7
 6 (SKO) before Magistrate Judge Sheila K. Oberto. Parties may appear
 7 telephonically. A Joint Scheduling Report SHALL be electronically filed in
 8 CM/ECF one (1) full week prior to the Mandatory Scheduling Conference, and
 9 SHALL be e-mailed, in Word format, to skoorders@caed.uscourts.gov.
10
11 IT IS SO ORDERED.
12
     Dated:     April 19, 2019                            /s/   Sheila K. Oberto       .
13                                               UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -3-
                    STIPULATION AND ORDER CONTINUING SCHEDULING CONFERENCE
